Case 2:19-cv-00519-GAM Document 35-1 Filed 05/28/19 Page 1 of 25




 EXHIBIT A
FrequentlyCase 2:19-cv-00519-GAM
           Asked                    Document 35-1 Filed 05/28/19 Page 2 of Page
                  Questions ] Safehouse                                    25     1   of   18




  FREQUENTLY ASKED
  QUESTIONS
     .   GENERAL
           . What is Safehouse?
             Safehouse is a privately funded, 501(c)(3) tax-exempt'

             Pennsylvania nonprofit corporation whose mission is to save lives

             by providing a range of overdose prevention services.


             The leaders and organizers of Safehouse are motivated by the
             Judeo-Christian beliefs ingrained in us from our religious
             schooling, our devout families and our practices of worship At the

             core of our faith is the principle that preservation of human life
             overrides any other considerations.



             Safehouse is one element of a much-needed comprehensive plan

             to address a public health crisis. The organization seeks to open
             the first safe injection site in the U.S. providing a range of

             overdose preventions services, including safe consumption and
             observation rooms staffed by a medical staff prepared to
             administer overdose reversal if needed. Additional services would
             include on-site initiation of Medically Assisted Treatment (fvlAT),

             recovery counseling, education about substance use treatment,

             basic medical services, and referrals to support services such as


                                                                              5t2412019
https ://www. safehousephi lly. org/frequently-asked-questions
Frequently Asked Questions Safehouse                                   Page 2 of l8
        Case 2:19-cv-00519-GAM  Document 35-1 Filed 05/28/19 Page 3 of 25


               housing, public benefits, and legal services.



               Safehouse is working with community partners to find suitable
               locations to deliver this unified range of services.

               back to top


           .   Where will Safehouse be located?
               Safehouse locations will be determined by community and city
               input, as well as data that show the areas where the greatest need

               exists. Safehouse considers it a priority to be a good neighbor, so

               locations will be selected in consultation with local leaders,

               businesses and residents.

               back to top


           .   Who will deliver services at Safehouse?
               Medically trained professionals, certified peer specialists, recovery

               specialists, social workers, and case managers specializing in

               overdose prevention and harm reduction will provide Safehouse

               servtces.

               back to top


           .   When will Safehouse begin operating in Philadelphia?
               Safehouse remains committed to opening as soon as possible, but
               is awaiting the resolution of a civil lawsuit the U.S. Attorney for

               the Eastern District of Pennsylvania filed against it. Safehouse has



https ://www.safehousephi    t   ly. org/frequently-asked-quest   i   ons       s12412019
FrequentlyCase 2:19-cv-00519-GAM
           AskedQuestions                                                 25 3 of l8
                                   Document 35-1 Filed 05/28/19 Page 4 of Page
                             Safehouse



             asked the Court to declare its planned operations legal

             back to top


           . Why do we need overdose prevention services         in

             Philadelphia?
             Philadelphia is experiencing an overdose crisis of unprecedented
             proportion. ln 2015 the city's rate of 46.8 drug overdose deaths
             per 100 000 residents dramatically outpaced those of Chicago

             (11.8)and New York (13.7)[4], [5] ln 2017, the 1,2'17 overdose
             deaths in Philadelphia [6] represented a 34 percent increase from
             907 in 2016.[7]ln 2018, fatalities slightly decreased to 1,116

             overdose deaths. Since 2009, overdose deaths in the city have
             risen by nearly 200 percent [8] Philadelphia has not had a public

             health crisis of this magnitude in more than 100 years.[9] Across

             all racial and ethnic groups, more people have died from drug
             overdose than from homicide [10],['1 1]



             This crisis led the Mayor's Task Force to Combat the Opioid

             Epidemic in Philadelphia to recommend that the city further explore

             implementing overdose prevention services and expand treatment
             access and capacity Overdose prevention services have a long
             record of success in reducing harms of injecting heroin and other

             opioids.[12]
             back to top




https ://www. safehousephil ly.org/frequently-asked-questions                 512412019
Frequently AskedQuestions
        Case                Saf-ehouse
             2:19-cv-00519-GAM                                           Page 4 of l8
                                  Document 35-1 Filed 05/28/19 Page 5 of 25


            " Will Safehouse provide illegal drugs to participants?
              Under no circumstances will Safehouse make available any

              narcotic or opioid, other than those that are FDA-approved for

              treating opioid addiction.
              back to top



            " Will Safehouse encourage people to use drugs?
              We are not aware of any credible evidence that suggests

              supervised consumption sites encourage increased drug use or
              initiate new users.

              back to top



            " How will Safehouse help participants to learn more about
              treatment for substance use?
              Participants will be presented with rehabilitation options at multiple
              points during their Safehouse visit, beginning with when they arrive

              and go through a registration process A physical and behavioral

              health assessment will be conducted, and a range of overdose
              prevention services offered.



              From the consumption area, participants will be directed to the
              medically supervised observation room and offered on-site
              initiation of lVledication Assisted Treatment (MAT) wound care,

              and referrals to primary care. social services, and housing

              opportunities. Upon arrival, participants may choose to go directly



https ://www. safehousephi I ly. org/frequently-asked-question   s           52412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked  Questions I Safehouse                                    25 5 of 18
                                    Document 35-1 Filed 05/28/19 Page 6 of Page



               to the observation room to access MAT and other services.



               Certified peer specialists, recovery specialists, social workers, and
               case managers will encourage treatment readiness and facilitate

               access to medical and social services. As participants leave,

               additional data will be collected, treatment, medical and social

               services will be offered again, and naloxone will be distributed.
               back to top



           "   How will Safehouse prevent fatal overdoses?

               Medical personnel will always be on duty to observe and assess
               participants in both the consumption room and the post-

               consumption observation room. Medical personnel will immediately

               intervene in the event of an overdose, administering oxygen and/or

               naloxone. No overdose deaths have been reported at any of the

               more than 120 supervised consumption sites worldwide.[17]'[18]
               back to top



           " Which drugs will Safehouse provide supervised injection
               oversight?
               Safehouse staff will not monitor the type of consumption by
               participants. Safehouse personnel will be available to advise on

               sterile injection technique in order to reduce the risks of skin
               infections but will not place needles or administer any narcotic or

               opioid, nor encourage the use of any drug. No consumption by



https : //www. safehousephil ly. org/frequently-asked-questions                   512412019
Frequently Asked
        Case     Questions I Safehouse
             2:19-cv-00519-GAM                                           Page 6 of
                                  Document 35-1 Filed 05/28/19 Page 7 of 25
                                                                                       18




                smoking will be allowed unless appropriate ventilation is available

                back to top


      .   SAFE INJECTION SITES AND HARM REDUCTION
            . What is harm reduction?
                Harm reduction in substance use treatment is aimed at decreasing

                the negative consequences of substance use, and it includes
                elements of safer use, managed use, and medication-supported
                treatment plans. Harm reduction is designed to address the
                circumstances of the addiction in addition to the addiction itself,
                striving to minimize the harmful effects of addiction while

                recognizing that drug addiction cannot be completely eliminated.
                Current leading scholarship establishes that a demonstrably

                effective approach to combating substance use disorder is to
                encourage treatment while providing harm reduction.[3]

                back to top



            "   Do safe injection sites exist elsewhere?

                Yes. The first government-authorized supervised consumption
                room opened more than 30 years ago in Switzerland. Today, more

                than 120 supervised consumption sites are operating in Europe,
                Australia, and Canada. The availability of overdose prevention
                services is increasing as research confirms the effectiveness and

                the advantages to the broader community. Currently, no such
                program exists in the United States.



https ://www. sal'ehousephilly.org/frequently-asked-questions                   5t2412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                                                        25 7 of 18
                                 Document 35-1 Filed 05/28/19 Page 8 of Page
                  Questions Safehouse


               back to top



          " What are the benefits of overdose prevention services?
               Overdose prevention services are part of a multifaceted public
               health approach to combating the opioid crisis. Extensive research

               has demonstrated the benefits of overdose prevention services for

               people who use drugs and the communities where drug use

               occurs.[1 3],[1 4],t1 51,t1 6l



               Overdose prevention services:
                  .   SAVE LIVES by reducing the number of fatal drug overdoses
                      through education on safer use practices, overdose
                      prevention, and intervention.

                  .   REDUCE THE SPREAD OF INFECTIOUS DISEASES such

                      as HIV and hepatitis C among people who use drugs by
                      providing sterile consumption supplies.
                  .   CONNECT PEOPLE who use drugs with other health,

                      treatment, and social services.
                  .   CREATE A SAFER COMMUNITY by reducing drug use in
                      public spaces and publicly discarded paraphernalia.

                      back to top



           "   Is there a financial benefit to the community?

               Overdose prevention services will reduce fatal opioid overdoses.
               As Safehouse will provide immediate reversal in the event of


https://www. safehousephilly.org/frequently-asked-questions                   5t2412019
                                                                               8 of l8
Frequently Asked
         Case 2:19-cv-00519-GAM    Document 35-1 Filed 05/28/19 Page 9 of Page
                  Questions I Safehouse                                   25


                overdoses, the strain on emergency medical services and health
                systems will be decreased. By reducing ambulance rides,
                emergency room trips, and hospital visits, overdose prevention

                services are expected to save Philadelphia at least $2 million a
                year in health care costs. [28]


                ln addition, by providing a supervised place to consume drugs,
                fewer people will use drugs on the streets. Less drug
                paraphernalia will be publicly discarded.

                back to top


      .   PROTOCOL AND SAFETY

            " Will data be collected at Safehouse?
                Yes. Data will be collected on a range of information points,
                including: client demographics, needs assessments, utilization,
                and referrals for treatment. An evaluation of the impact of the

                services on overdose fatalities and use of drug treatment will be
                conducted. Data collection and analysis will be conducted in a
                manner that respects and preserves client privacy and

                confidentia lity.

                back to top


            .   Do supervised consumption sites increase neighborhood

                crime?
                No. Considerable research on neighborhoods around safe



https ://www.safehousephil ly.org/frequently-asked-questions                    sl24/2019
        Case
Frequently    2:19-cv-00519-GAM
           Asked                 Document 35-1 Filed 05/28/19 Page 10 ofPage
                  Questions Safehouse                                    25 9    ol l8


            consumption sites has shown no increase in crime.[25] ln fact, a
            decrease in drug-related crime has been reported.[26],[27]
            Safehouse believes in a partnership with law enforcement and
            supports appropriate law enforcement measures to address public

            safety issues resulting from the opioid epidemic. Safehouse will
            actively discourage loitering.

            back to top



          " What safety and security protocols will exist at Safehouse for
            both users and the communitY?
            Safehouse will provide appropriate security for its facilities and

            immediate surroundings. All participants will be expected to comply

            with rules to ensure the safety of participants, employees,
            volunteers, and the public. Safehouse is developing detailed
             policies and procedures, which it will post in a conspicuous place

            on location and on its website.

             back to toP



           " What are Safehouse's rules of use?
             Safehouse's rules of use include:
               .   No one under age 18 may use the services. Appropriate

                   referrals will be provided to minors.

               '   No drug dealing.
               .   No drug sharing.
               .   No exchange of currencY.


                                                                            512412019
hnps ://www. safehousephil ly.org/frequently-asked-question   s
Frequently Asked Questions I Safehouse                                 Page 10 of        18
       Case  2:19-cv-00519-GAM   Document 35-1 Filed 05/28/19 Page 11 of 25


                     No sharing of consumption equipment.

                     No participant may help another consume drugs.
                 I   No staff person may help a participant consume drugs.
                 I   Staff will not handle controlled substances.
                 I   All participants must properly dispose of consumption
                     equipment before leaving the premises.
                 I   Violence, intimidation, and harassment will not be tolerated.
                 a   All participants will treat the staff and other participants with
                     respect.

                     back to top



            " Will Safehouse seek a partnership with law enforcement?
              Yes. Safehouse hopes to have a mutually beneficial, productive
              partnership with law enforcement, as we have a shared goal of

              making the community safer.



              ln Vancouver, police leaders strongly support overdose prevention

              services.[33] Bill Spearn, a longtime inspector with the Vancouver
              Police Department, formerly a staunch opponent of the sites, now

              admits that he was wrong. ln May 2018, he said: "lf you want to
              keep these people alive long enough to get them into treatment,
              you have to give them a space to use."



              ln reflecting on the benefit of Vancouver's overdose prevention
              services, Spearn said "it made sense to me that the reason that


https ://wuu'. safehousephi   I   l1'.   org/fr equently-asked-questions         512412019
         Case
Frequently    2:19-cv-00519-GAM
           Asked  Questions Safehouse                                 of 25 11 of 18
                                 Document 35-1 Filed 05/28/19 Page 12 Page



               the number of overdoses that I was attending, or my members
               were attending, had dropped significantly, was because of

               lnsite." flnsite is North America's first public supervised injection
               facility.l [34]
               back to top



     .   THE LEGALITY OF SAFEHOUSE

           "   Does the law allow overdose prevention services like those
               provided by Safehouse?
               We believe it does. Safehouse's overdose prevention services are
               designed to save lives, which is consistent with the intent of federal
               drug laws.


               We believe thal21U.S. Code $ 856 ("Section 856") was never
               intended to apply, and does not apply, to a nonprofit providing a
               good faith, public health approach to overdose prevention services,

               including a supervised consumption room. The purpose of a

               supervised consumption room is to carry out legitimate medical

               and public health initiatives that offer scientifically proven
               interventions effective for encouraging treatment and rehabilitation

               of individuals addicted to opiolds.



               Section 856 prohibits maintaining any place "for the purpose of

               using any controlled substance." The purpose of a supervised

               consumption room is to save lives by preventing fatal overdoses


                                                             s                   st2412019
https://www. safehousephilly.org/frequently-asked-question
Frequently Asked  Questions I Safehouse                                 Page 12 of    1   8
       Case  2:19-cv-00519-GAM    Document 35-1 Filed 05/28/19 Page 13 of 25


             and encouraging participants to enter into treatment. lt is intended
             solely as a place to address the public health crisis of opioid

             addiction by providing harm reduction and emergency response in
             the event of an overdose or other medical emergency, in addition
             to providing counseling about safer injection practices and referrals
             to other social and health services including referrals to addiction
             treatment, medical care, housing, and other related comprehensive
             social services.



             The express statutory restrictions set forth under Section 856 are
             not clearly applicable to a supervised consumption room that will

             be utilized as part of Safehouse's holistic approach to saving lives
             and providing overdose prevention services.



             Philadelphia has a history of creative public health initiatives and
             prosecutorial discretion. ln 1992, then-Mayor Edward G. Rendell

             and the Board of Health authorized by executive order Prevention
             Point Philadelphia's syringe exchange program to protect public

             health by preventing the transmission of HlV. Syringe exchange in

             Philadelphia has been found to be an effective harm reduction

             method. lndeed, syringe exchange has reduced new HIV cases in
             injection drug users in Philadelphia by more than 95 percent, from

             819 cases in 1992 when Prevention Point opened to just 27 cases

             in 2016.[29]




https ://www. safehousephi I ly.org/frequently-asked-questions                 512412019
        Case
Frequently    2:19-cv-00519-GAM
           Asked  Questions Safehouse                                 of 25 13 of l8
                                 Document 35-1 Filed 05/28/19 Page 14 Page



                 Effective syringe exchange programs also increase the number of

                 injection drug users referred to and retained in substance use

                 treatment. ln addition, they increase referral and entry
                 opportunities for social services such as housing, case

                 management, and medical care.[30] Studies also have found that
                 syringe exchange programs do not increase injection drug use.[31]

                 back to top




   REFERENCES:

    ,l
         . Division of Health Data and Policy, lllinois Department of Public             Health,

          State of lllinois Comprehensive Opioid Data Report, Dec. 4 2017,

          from http://dph.illinois.gov/sites/defaulUfiles/publications/publicationsdoil-
          opioid-data-rePort. Pdf

          (http://dph. illinois. gov/sites/defa ulufiles/pu blications/pu blicationsdoil-

          opioid-data-report. Pdf)


    2. Paone, D. Tuazon, E., Nolan, M., & Mantha, S., "Unintentional                   Drug

          Poisoning (overdose) Deaths lnvolving Heroin and/or Fentanyl in New

          York city, 2ooo-2015," New York City Department of Health and Mental
          Hygiene: Epi Data Brief August 2016 (74)'

          from https://www1 .nyc.gov/assets/doh/downloads/pdf/epi/databriel/4.pdf
          (   https://www   1   .   nyc. gov/assets/doh/down loads/pdf/epi/data   briel/4. pdf)




https ://www. safehousephi I ly. org/frequently-asked-questi on s                          512412019
Frequently Asked  Questions ] Safehouse                                 Page 14 of                   1   8
       Case  2:19-cv-00519-GAM    Document 35-1 Filed 05/28/19 Page 15 of 25


     3. City of Philadelphia, Department of Public Health (2018, April). Fatal
         Drug Overdoses in Philad elphia, 2017.

         from https://www. phila. gov/health/pdfs/cha rl%20v3e1 .pdf
         (https://www. ph ila. gov/health/pdfs/cha rt%20v3e           1   .   pdf )


    4.   tbid.


     5. Office of the Medical Examiner, Philadelphia Department of Public
         Health. (2018). Unintentional Drug Related Deaths by Year 2003-2017.
         Retrieved on Oct 1,2018

         from https://public.tableau.com/profile/pdph#!/vizhome/UnintentionalDrugF
         (https:i/pu blic.tableau. com/prof i le/pd ph#!/vizhome/U nintentionalDru            g   Relatt


    6. Combating the opioid epidemic I Department of Behavioral Health and
         I   ntellectual disAbility Services (n.d. ). Retrieved Sept. 1 4, 201 8, from

         https:/iwww. phila. gov/programs/combati ng{he-opioid-epidemic/

         (https://www. ph ila. gov/prog ramsicombating-the-opioid-epidemic/)


    7. The Mayor's Task Force to Combat the Opioid Epidemic                           in

         Philadelphia, Final Report and Recommendations. 201 7 . Philadelph ia,
         PA. from https://dbhids. org/wp-

         contenUuploa dsl20      17 I 04 I   OTF_Report. pdf ( https ://d bh ids. org/wp-

         content/uploa dsl20 17      104 I OTF_Report.     pdf)


    8. tbid.




https ://www.salehousephil ly.org/frequently-asked-quest i ons                              5t2412019
        Case 2:19-cv-00519-GAM
FrequentlyAsked  Questions Satbhouse                                 of 25 l5 of
                                Document 35-1 Filed 05/28/19 Page 16 Page                                        18




    9. Alternatives To Public lnjection, Harm Reduction Coalition (2016) from
       https://harmreduction. org/wp-contenUuploads/2016/05/Alternatives-to-

       Pu (https://harmreduction.org/wp-contenUuploads/2016/05/Alternatives-

       to-Pu)...


   10. Kerr, T., Tyndall, M. W., Lai, C., Ivlontaner,                                J S, &Wood, E. (2006)
       Drug-related overdoses within a medically supervised safer injection

       facility. lnternational Journal of Drug Policy,17(5), 436'441.
       doi: 1 0. 1 01 6/j.drugpo.2006.05.008


   11. Logan, D.E. & Marlatt, G.A., Harm Reduction Therapy: A Practice-
       Friendly Review of Research, NCBI (Feb 2010), available at

       https://www. ncbi. n lm. nih. gov/pmc/articles/P MC3928290/

       (   https //www. ncbi.
                      :            n   I   m.   n i h. g   ov/pm   ci a rticl   es/P   M C 3 92   8290/)


             .       "As described, harm reduction interventions are demonstrably

                     effective for alcohol and substance abuse in many settings and
                     with many populations. They are also effective in recruiting a larger
                     proportion of afflicted clients and in reaching several populations
                     (e.g., worksite, homeless) that conventional treatment programs

                     rarely reach."


   12. Wood, E. (2004). Changes in public order after the opening of a
       medically supervised safer injecting facility for illicit injection drug users
       Canadian Medical Association Journal,                                    17   1(7)' 731-734'

       doi   :   1   0. 1 5031 cmaj.1 04077 4




                                                                                                           512412019
https ://www. safehousephilly.org/frequently-asked-questions
Frcquently' Aske d Questions Sat-ehouse                                 Page     i6 of   18
        Case  2:19-cv-00519-GAM   Document 35-1 Filed 05/28/19 Page 17 of 25


    13. Wood, E., Tyndall, M. W., Lai, C., Montaner, J. S., & Kerr, T. (2006).
         lmpact of a medically supervised safer injecting facility on drug dealing

         and other drug-related crime [Abstract]. Substance Abuse Treatment,
         Prevention, and Policy,l (13), 1-4. doi:'10.1 18611747'597X-1- 13:
         Supervised lnjection Services. (20'18, August 20). Retrieved Sept 13,
         20'l 8, from https://www.toronto. calcommu nity-people/health-well ness-

         ca   relhealth-programs-advice/supervised-i njection-services/
         (https://www.toronto.caicommunity-people/health-wellness-care/health-
         prog rams-advice/su pervised-i njection-services/)


    14. Kerr, T., PhD, Tyndall, M. W, MD, Zhang, R., MSc, Lai, C., MMath,
         Montaner, J. S., MD, & Wood, E., PhD. (2007). Circumstances of First

         lnjection Among lllicit Drug Users Accessing a Medically Supervised

         Safer lnjecting Facility. American Journal of Public Nealth,97(7), 128-
         1   30. doi: 1 0.21 05/AJPH.2006.086256


    15. Wood, E, Tyndall, M W., Zhang, R., Montaner, J. S., & Kerr, T.(2007)
         Rate of detoxification service use and its impact among a cohort of
         supervised injecting facility users. Addiction,102(6), 916-919.
         doi: 1 0. 1 1 1 1 |j.1360-0443.2007.01 81 8.x


    16. Larson, S., Padron, N., Mason, J. & Bogaczyk (2017) Supervised
         Consumption Facilities        - Review of the Evidence. Retreived
         from https://healthdocbox.com/Substance_Abuse/72880022-
         S   upervised-consu mption-facilities-review-of-the-evidence-sharon-

         larson-phd-norma-padron-phd-jennifer-mason-tyler-bogaczyk. html




https ://wrvr'v'. saf'ehousephil ly'. org/frequently-asked-quest   i   on s     5t2412019
        Case
Frequently    2:19-cv-00519-GAM
           Asked                   Document 35-1 Filed 05/28/19 Page 18 of
                  Questions I Safehouse                                    25 l7 of 18
                                                                        Page



       (https://healthdocbox. com/S u bstance_Abusei72880022-Supervised-

       consumption-faci lities-review-of{he-evidence-sharon-larson-phd-

       norma-padron-phd-jenn ifer-mason-tyler-bogaczyk. html)


   17. Wood,     E (2004),   suPra note 12


   18. Supervised lnjection Services. (2018, Aug. 20), supra note 13

   19. Mannarino, D., lnside supervised injection sites: How they work in the
       fight against opioid crisis, WPlX11 NY, May 8
       2018, https:/tpix11.comt2o18/05/08/inside-supervised-injection-sites-
       how-they-work-i n-the-fig ht-agai nst-opioid-crisis/

       (https://pixl I .comt2}18t05/08/inside-supervised-injection-sites-how-

       they-work-in-the-fi ght-agai nst-opioid-crisis/)


   20. Gordon, Elana, Lessons from Vancouver: U.S. cities consider
       supervised injection facilities, WHYY, July 5'
       20'1   8, https://whyy. org/segments/lessons-from-va ncouver-u-s-cities-
       consider-su pervised-i njection-facil ities/

       (https://whyy.org/segments/lessons-from-vancouver-u-s-cities-consider-

       su   pervised-injection-faci ities/)
                                    I




   21. Philadelphia Department of Public Health,AlDS Activities Coordinating
       office Surveillance Report ,2016. Philadelphia, PA: City of Philadelphia;
       September 2017




                                                                             512412019
https ://wwv. safehousephil ly.org/frequently-asked-questions
           Asked                                                       Page 18 of                  18
Frequentiy
       Case      Questions i Safehouse
             2:19-cv-00519-GAM   Document 35-1 Filed 05/28/19 Page 19 of 25


   22. Des Jarlain, D., & Braine, N., Assessing syringe exchange
        programs (2004). Addiction, 99(9),       1   0S 1 -1   082. doi. 1 0.'l 1 I 1 li.1360-

        0443.2004.00800.x


   23. Frakt, A., Ph.D. (2016, Sept. 2). Effectiveness and cost-effectiveness of
        syringe exchange programs [Web log post]. AcademyHealth.org,
        Retrieved Sept. 24, 2018, from

        https://www.academyhealth.or gl nodel221               1



        (https ://www. academyhea lth. org/node/22         11      )




https ://www. safehousephi lly. org/frequently-asked-quest ions                             5t24t2019
Case 2:19-cv-00519-GAM Document 35-1 Filed 05/28/19 Page 20 of 25




  E,XHIBIT B
                 2:19-cv-00519-GAMDocument
           Case2:19-cv-00519-GAM
          Case                              1-3 Filed
                                   Document35-1       02l05lLg Page
                                                Filed 05/28/19 Page 21
                                                                    1 ofof225



                                                           U.S. Dcptrtmctrt of Justice

                                                           United Statet        lnona'

                                                           Eastem Distrie t of Pent 'l'iania
rifrizr   l, lkstui'                                       6tS    Cbtnu gr"!t
L'rid Sarpr.law4                                           Sld," ,:-r0
                                                           Ptila*lplii- P.r"rr h oria    I 9 t 06-14' 6
                                                           12   t5t   E6l-t2m


                                                   November 9. 201          8




Via Certificd Mail (Rcturn Receipt Rcquesd)
and    Fint   Class    Mail

Josc A. Benitez, M.S.W.
Prcsident
Ronda B. Goldfein, Esquire
Vice Presidsnt
Safehouse
c/o Prcvention Point Philadelphia
2913- l5 Kcnsington Aveorc
Phila&lphia PA 19134

            Re:        Safehouse/Proposed Injctrion Sitc

Dear Mr. Beiritez and Ms. Goldfein:

         Earlier this monrh, Safehouse annourced its formation as a nOnprofit and intcotion to
open at tesst ofle facility in Philadetphia where, amurg othct things, 'larticipants" could
i;ject controlled substances such as heroin and fcnunyt in a 'coosumption room" under
medical supcwision. It also plans to offer onsilc medical care and referral scrvices such as
wound care, onsite initiation ofmedication-assisted treatrcnt for suhtance abusc, and
rcferrals to primary care. In addition, it will offier a s€ries of '\vrap.amurd social services"
srrch as rcGnzls to social services, legal services, and housing opportunitics.

        While the U.S. Anomey's Ofiice supports many of the services that Safchouse
proposes to oficr, including the medical and social referral services, Safehouse's proposed
"comumption rcsr" for injection of illicit &ugs would violate federal law. Spccifically'
                                                                          *it shall bc unlawful
Tirle 2l , United States Code, Section E56 prorides in relevant part that
to":

              (a{l) knowingly open or maintain any place for the purpose ofmanufacturing,
              distributing or using any controlled substancel

              (a[2)  manage or control ary place whether permanently or lemPorarily, either as
              art owner, lessee, agcnt, employee, occupant, or mortgagee. and knowingly and
              intentionally rEnt, leasc, profit fron\ or make available for use, with or without
              2:19-cv-00519-GAMDocument
        Case2:19-cv-00519-GAM
       Case                              1-3 Filed
                                Document35-1 Filed 05/28/19
                                                   02105119 Page 2 ofof225
                                                            Page 22


Safchousc
cr'o Prevcntion Point   Phila&lPhia
Novtmbcr 9, 201 8
Pagc Two

         compensatiorl tlrc placc for thc purposc of unlawfully manufacturing   *oring
         disrributing or using a controlled substancc-

Section 856(a[2), in particular, encompass6 a broad rangc of rclationships
                                                                              ard coaduct- Il
*f"r      p.*n *                                  (r
                     clltity ll,ho has managemcnt control over a    placc made available for thc
unta*firt" usc ofc,ontroltcd substanccs, whaher "pcrmanentlf or "temPorarily." lt covcs nol
                                                                                       ('i.e''
only landlor&, but also lessees, agents, employecs, occuPants, snd ever mofigagces
teniing institutiors), lt applies whaher ttre place is made availablc't1th  s  wirhout
comfisatioq-      explicitly incompassing a situation such as this one where Safchouse docs not
ptan'o profit from ttr"      or*. p.p.rty. Morcover, thc sEtute makes no cxctgtion for
                         "re
lntitics, suctr as Safchouse, who claim a benevolent purPosc or purpose 9thc11ha1 tre^11 of
conErolied substatraes See, e.g.' IJnited
                                          gat,o v- Tama,94l F.2d't70,77a (91h Cir'    l9l)'
                         lour organization, board nrmbers, and cmploltcs corply
        Please ensure that
                                                                                    with
                                                                                         -
                                                                                     pu Eil
fcdcral law. Ttrc Departmcnt of Justice will punue apprryriate legal rcmcdics should
to arsurc ]lour organization's compliarce.

       Ttre Departmanr of Justicc is cornmitted to ending thc opioid epidemic through
prcvcntioq enforccment, anc Elatsncnl cfforts wc recognizc that safehousc and is
proponcnts slrar our goal of combatting thc scourge of opioid abur. I appreciatcd tll€ rcccnt
}}r$nity    to tour Prwention Point with Mr. Bcaitcz ard I thank Ms' GoldEin     fq
prfuti"ely conecting my officc lo kctp us appriscd of Safehousc's intcntiots Many of thc
L*to Sle**o         intends O providc appear worlhwhile ard commen&blc. Whilc we do not
and cannot  aprove of Sefthousc's'consumption rmm," $c invite a cotinuing dialogE wi0t
you to hcar morc about yor propcal and to discuss how we can wott togctlEr to fight this
epidanic within existing Heral law.

                                              Very truly purs,


                                                 il/e--4lL
                                              wlLLlAM M. McSWAIN
                                                                 ftz>
                                              Unitcd Shres Anomcy
Case 2:19-cv-00519-GAM Document 35-1 Filed 05/28/19 Page 23 of 25




 E,XHIBIT C
                           Document 1-4 Filed 02105119 Page 1 of 2
       2:19-cv-00519-GAt'/Document
  Case2:19-cv-00519-GAM
 Case                              35-1 Filed 05/28/19 Page 24 of 25

Safehouse
A pJblic health approach to overdose   Feventior   in Philadelphia




November 26. 2018                                        ttt! ".;    >n
                                                                          ,o
lvilliam M. McSwain
U.S. Department of Justice
U.S. Attomey
Easrern District of Pennsylvania
6l 5 Chesmut Street
Suite 1250
Philadelphia. PA 19106-4476




Dear U.S. .A.norney McSwain:

Thank you for lener ofNovembcr 9 and the invitation to continue the dialogue aboul our
effons rc provide overdose prevention services. We are grateful for a Depanment
of Justice that embraces the need to combat the scourge ofopioid abuse.

To ensure candor in our ongoing dialogue. we would like to share our thoughts about
this initiarive.

We respectfirlly disagree with the conclusion that Safehouse's proposed consumption
room rvould violate federal lart'. The legislative intent oiTitle 21. United Slates Code,
.section 856 is to prohibit individuals from knowingll' allowing thcir pmperty to bc used
 for the purpose ofdistributing or using drugs for profit. We believe that a proper and
constitutional application of Section 856 does not prohibit our primary
purpose of preventing fatal overdoses.

Overdose prevention is patt ofa multifaceted public health approach to combating the
opioid crisis. Extensive research has demonstrated the benefils of olerdose prevention
sernices lbr pcople who use drugs and rhc communiries whete drug usc occurs. f or more
on the services to be offercd. please see safehousephilly.org.

Morcover. the leaders and organizers of Safehouse are motiv'ated by the Judeo-Christian
belieti ingra.ined in us from our religious schooling, our devout families and our practices
of worship. .{r the core of our faith is the Principle lhat pr€servation of human life
overrides any other considerations- As Eitnesses to great losses of life in our
community. rl'e are compelled b1' our religious beliefs o take action to save lives'

Finally, *'e hope rhat the u.s. .{nomey's oIlic€ will exercise prosecrnorial discration in
uss"rring o* p.posed overdose prevention s€rvices. This is not a request that your
office appror. oiignore Safehouse's proposed consumption room, bul rather that the



                               2   O. Box 36788, PhiladeFhaa. ?A 19r07
                                          satehousephily.org
                          Document 1-4 Filed 02105119 Page 2 of 2
        2:19-cv-00519-GAMDocument
  Case2:19-cv-00519-GAM
 Case                             35-1 Filed 05/28/19 Page 25 of 25




same discrelion in prosecutioo. that is shown in a range of activities that may be
considered unla*firl, be exercised here.

We welcome the opportunity to meet and discuss our shared goals of fighting this
epidemic.



Respectfully,




     c
Jose A. Benirez, M.S.
                                                                                     t-
